                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION

KEVIN W. TARPLEY,                                )
                                                 )
         Plaintiff,                              )
                                                 )
                                                 )         No. 1: 19-cv-00030-SNLJ
                                                 )
MICHAEL MCMEADE, et al.,                         )
                                                 )
         Defendants.                             )

                                   MEMORANDUM AND ORDER

       This matter is before the Court on plaintiffs motion to proceed in forma pauperis on

appeal. (Docket No. 8). When this Court dismissed plaintiffs case, it certified in writing that an

appeal would not be taken in good faith, see 28 U.S.C. § 1915(a)(3), and it is not apparent that

plaintiff now seeks appellate review of any issue that is not frivolous. See Coppedge v. United

States, 369 U.S. 438,445 (1962). The Court will therefore deny the motion.

       According! y,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis on

appeal (Docket No. 8) is DENIED.

       Dated this     f)./A   day of   A             , 2019.




                                                 STEPHENN.LfMBAUG~
                                                 UNITED STATES DISTRICT JUDGE
